Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-25 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruzzese (US 5,750,572) in view of Kasma et al. (US 2016/0256556)
Bruzzese teaches the use of docosahexaenoic acid (DHA) salts with basic amino acids, such as arginine and lysine.  See the abstract and example 15.  The use of microcrystalline cellulose and lactose is taught in Example 15.  The use of a granulate composition is taught in Example 14.  The tablet is taught in Example 15.  The mixing and stirring is taught in Example 3.  The use of water and ethanol as solvents is taught in Examples.  The concentration of omega-3 fatty acid amino acid salt and omega -3 fatty acids is taught in the examples.  Bruzzse et al. differs from the claimed invention in preparing the composition by spray drying.  Kasma et. Teaches a flavor improver for polyunsaturated fatty acids.  See the abstract.  Kasma teaches that the composition can be prepared by mixing an emulsifying agent with a polyunsaturated fatty acids and a basic amino acid, adding an additive, such as, an excipient and  subjecting the composition to spray drying. The use of the composition in a food product is taught in Para [0096] and [0097].   It would have been obvious to a person skilled in the art to prepare Bruzzes composition by spray-drying , motivated by the teachings of Kasma, which teaches spray-drying is used in the preparation of fatty acids in combination with amino acids.  The determination of optimum proportions or amounts is considered to be within the skill of the artisan in the absence of evidence to the contrary.   Applicant has presented no evidence to the unexpected and unobvious nature of the claimed invention, and as such, claims 13-25 are properly rejected under 35 U.S.C. 103 (a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617